Citation Nr: 0837054	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from April 
1979 to July 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The competent evidence of record indicating there is no 
relationship between the veteran's current cervical spine 
disorder and her military service outweighs the evidence 
attributing her current cervical spine disorder to an April 
1980 automobile accident while she was in service.  She 
developed her current cervical spine disorder many years 
after service.


CONCLUSION OF LAW

The veteran's current cervical spine disorder was not 
incurred in or aggravated by her military service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2006.  This letter informed her of the evidence 
required to substantiate her claim, and of her and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the April 2006 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or greater 
significance, all VCAA was provided prior to the RO's initial 
unfavorable decision on the claim in August 2006.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  See 
also Mayfield IV and Prickett, supra.  So there is no content 
or timing defect in the notice.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of her claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained her service medical records (SMRs), 
service personnel records (SPRs), VA treatment records, and 
arranged for a VA compensation examination for a medical 
nexus opinion concerning the cause of her cervical spine 
disorder - including, in particular, in terms of whether it 
is attributable to her military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Therefore, the Board is satisfied 
the RO made reasonable efforts to obtain any identified 
medical records.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for a 
Cervical Spine Disorder

The veteran attributes her current cervical spine disorder to 
a motor vehicle accident in April 1980, while she was in the 
military.  She contends that her treating neurologist 
believes her neck was injured in that accident, causing her 
current disability.  She adds that she was thrown around in 
the vehicle, possibly causing her current neck conditions.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases such as arthritis may be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year of 
discharge from service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

Service connection also may be established when the evidence, 
regardless of its date, shows a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has the condition.  38 C.F.R. § 3.303(b).  
See also 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  This evidence must be medical unless 
it relates to a condition as to which lay observation is 
competent.  For the showing of chronic disease in service (or 
within a presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  

Here, there is no disputing the veteran has a current 
cervical spine disorder, satisfying the preliminary, 
threshold requirement for service connection.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
The August 2006 VA examiner diagnosed the veteran with 
cervical degenerative disc disease/arthritis with recent 
healing laminectomy.  The fact of a cervical spine disorder 
is additionally reflected in several recent VA treatment 
records, such as a February 2006 X-ray report diagnosing 
severe osteoarthritis of the cervical spine.  More recently, 
a July 2008 cervical spine MRI report noted degenerative 
discs at the C5-C7 disc levels.  


Also, a June 2007 private treatment report from Dr. T.B. 
diagnoses bilateral upper extremity neuropathy and confirms 
the diagnoses of degenerative disc disease and residuals of a 
cervical laminectomy.  

Consequently, the determinative issue is whether the 
veteran's current cervical spine disorder is attributable to 
her military service - and, in particular, to the injuries 
she says she sustained in the April 1980 motor vehicle 
accident.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Unfortunately, it is in this critical 
respect that her claim fails.

Although the SMRs report the veteran receiving potential 
injury to the cervical spine on one occasion during service, 
the records do not reflect a chronic cervical spine disorder 
while in service.  Her SMRs show that she was hospitalized in 
April 1980 for injury from a car accident that month, 
diagnosing her with a concussion, as well as laceration of 
her right arm without artery or nerve involvement.  There 
does not appear to be any in-service diagnosis of an upper 
back or neck condition, not even of an acute and transitory 
nature.  Moreover, there is no documentation of follow-up 
treatment or in-service diagnosis of any chronic cervical 
spine disorder until many years later.  By her own admission 
to the VA examiner, the veteran's neck pain did not have its 
onset till approximately 16 years after the in-service 
injury.  Therefore, service connection may not be established 
based on chronicity in service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.  The Board finds that the SMRs, 
as a whole, provide evidence against a finding of a chronic 
cervical spine disorder in service.  

There are conflicting medical opinions of record concerning 
the cause of the veteran's current cervical spine disorder.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication the physician had reviewed the claimant's service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  



Here, there is competent medical evidence of record 
discounting any notion that the veteran's current cervical 
spine disorder is related to or dates back to her 
military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d at 1375.  Specifically, the August 2006 VA spine 
examiner determined that "a nexus cannot really be 
established in this case," refuting the possibility that the 
veteran's current cervical DDD/arthritis is attributable to 
the injuries she sustained the car accident in service.  The 
examiner added "that an opinion regarding the probability of 
a relationship between the auto accident of April 1980 and 
her current neck condition cannot be expressed without 
resorting to speculation."  This opinion is entitled to a 
lot of probative weight because it is based on a personal 
examination of the veteran and independent review of the 
record.  It therefore has the proper factual foundation.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  

In contrast, a VA treating physician in July 2006 opined that 
the veteran's current cervical spine disorder "could be 
related" to the April 1980 in-service injury, and that "the 
April 1980 car accident while serving in the military could 
be a contributing factor in the initiation of neck 
problems."  Another VA treating physician in December 2006 
said "it is possible that the accident at that time 
[in April 1980] could have caused neck injury and potentially 
accelerated changes in her cervical spine, but I cannot say 
for sure that this is what occurred in her case."  Lastly, a 
third VA treating physician in July 2008 opined there should 
be service connection "since [there] could be pain syndrome 
related to old injury from service."  Although these three 
opinions raise the possibility of etiologically linking the 
veteran's current cervical spine disability to the April 1980 
injury, importantly, none of these opinions provide a 
definitive statement on this determinative issue.  Rather, 
these three treating physicians appear to have respectively 
issued speculative opinions of a nexus to service based only 
upon the veteran's reported history.  There is, importantly, 
no stated basis, especially upon the medical record, for any 
of the three favorable opinions.

The Board must assign limited probative value to the three VA 
treating physician's opinions for the above considerations, 
emphasizing that they are all equivocal in support of the 
veteran's claim, even when viewing them in the light most 
favorable to her.  Indeed, there is a line of precedent cases 
discussing the lesser probative value of opinions that are 
equivocal, which essentially state that it is "possible" 
the veteran's current disability "may be" related to an 
injury she sustained during her military service.  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 
5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  And these cases indicate that, while an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, and that VA adjudicators should 
consider the words used in their proper context, a doctor's 
opinion phrased in terms tantamount to "may be" related is 
an insufficient basis for an award because this is for all 
intents and purposes just like saying the condition in 
question just as well "may or may not be" related.  Obert 
v. Brown, 5 Vet. App. 30 (1993).  See, too, Bloom v. West, 13 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

And the Board finds these three opinions to be outweighed by 
the contrary and much more explicit opinion on the subject by 
the August 2006 VA examiner, to which the Board assigns much 
higher probative value.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of medical opinion 
evidence is based, amongst other factors, on the medical 
expert's personal examination of the veteran, knowledge and 
skill in analyzing the data, and the medical conclusion that 
is reached); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases).  Again, the 
examiner's opinion was based on a thorough review of the 
veteran's claims file, including SMRs, and an independent 
physical examination, whereas there is no apparent basis for 
the above opinions indicating possible etiology to service, 
aside from mere speculation.  That is, the above three VA 
treating physicians who offered nexus opinions, unlike the VA 
compensation examiner, did not perform a thorough interview 
of the veteran, nor significantly, review the veteran's 
claims file and SMRs.  Indeed, the examiner rejected the July 
2006 favorable opinion for not taking into account that 
historically the veteran's neck pain did not begin until 
approximately 16 years following the in-service car accident.  
The examiner also noted that July 2006 opinion did not 
indicate any probability of the current condition being 
related to the accident in the remote past.  Id.

There also is no "treating physician rule" that would give 
preference to the three favorable opinions over the VA 
compensation examiner's.  See, e.g., White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

The lapse of so many years between the event in service, the 
automobile accident, and the first documented complaints of a 
cervical spine disorder provides highly probative evidence 
against this claim.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
The veteran's SMRs, as a whole, provide evidence against a 
finding of a chronic cervical spine disorder in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  And, 
again, there is no post-service history of complaint, 
treatment, or diagnosis of her asserted cervical spine 
disability for many years.  



Moreover, in addition to the medical evidence, the Board has 
considered the veteran's lay statements in support of her 
claim.  While she may well believe that her current cervical 
spine disorder is traceable back to motor vehicle accident 
injuries mentioned, as a layman without medical expertise, 
she is not qualified to render a medical opinion concerning 
the cause of this current disorder.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  

Furthermore, she is not competent to relate what her doctors 
purportedly stated to her concerning a medical nexus to 
service.  "[T]he connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
cervical spine disorder.  So there is no reasonable doubt to 
resolve in the veteran's favor, and this appeal must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a cervical spine 
disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


